                                                                 USDC~~
                                                                 DOCUMENT                                '
UNITED STATES DISTRICT COURT                                     ELECTRONIC.AL~¥ FILED '
SOUTHERN DISTRICT OF NEW YORK                                    l1QC#:                   ...   1


                                                                  ' ~TE FILED:          ,z.J,t/19 .
 ESLAM HASSAN,                                                  ~'~· · -:.:::::·========:::it::'t:::'==:::.1
                                  Plaintiff,                  19cv05764 (VEC) (DF)

                                                              ORDER
                      -against-

 CAPTAIN AGARD, et al.,

                                  Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

         This Court having held a telephone conference in this case on December 11, 2019 with

plaintiffEslam Hassan, proceeding prose, and counsel for defendant City of New York (the

"City"); it is hereby ORDERED as follows:

         1.     As the City represented at the December 11, 2019 conference that it had served

Plaintiff with identification interrogatories to assist it in identifying the defendants named by

Plaintiff as "Captain Agard," "C.O. [Correction Officer] Daniels," and "John and Jane Does,"

but had received no response from Plaintiff; and as Plaintiff informed the Court that he had not

received those interrogatories; the City is directed to send another set of the identification

interrogatories to Plaintiff immediately, and Plaintiff is directed to respond to them without

delay.

         2.     The City's request for a second extension of time to comply with the Court's

Orders of August 5, 2019 and November 4, 2019 (see Letter motion, dated Dec. 10, 2019

(Dkt. 28)) is granted. In light of the fact that Plaintiff claimed not to have received the

information interrogatories previously served by the City, the City may have until January 3,

2020 to comply fully with the directives contained in those Orders, but this deadline will not be

extended further.
          3.   This Court will hold a follow-up, telephonic case management conference on

January 13, 2020, at 10:00 a.m. Counsel for the City is directed to make arrangements for

Plaintiff to participate in that conference. Although this Court hereby grants the application by

the City to substitute Stefano Perez, Esq., for Omar Javed Siddiqi, Esq., as counsel ofrecord for

the City in this case (Dkt. 26), Mr. Siddiqi is nonetheless directed to appear for the conference on

January 13, together with both Mr. Perez and a supervisor at the New York City Law

Department who can explain the steps that were initially taken by the Law Department in

response to the Court's Order of August 5, 2019.

          4.   As this Court is granting the City's motion for an extension of time to comply

with the Court's prior Orders (Dkt. 28), and is also granting the City's motion for substitution of

counsel (Dkt. 26), the Clerk of Court is directed to close those motions on the Docket of this

action.

Dated: New York, New York
       December 11, 2019

                                                      SO ORDERED



                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copy mailed by Chambers to:

Mr. Eslam Hassan
#16-A-4333
Marcy Correctional Facility
Box 3600
Marcy, NY 13403-3600

Counsel for the City (via ECF)




                                                 2
